 1                                                          HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT TACOMA
 8
         FRASER ROTCHFORD,                                   CASE NO. C19-5132 RBL
 9
                                 Plaintiff,                  ORDER
10               v.

11       OLYCAP,

12                               Defendant.

13

14           THIS MATTER is before the Court on Plaintiff Fraser Rotchford’s Motion for Leave to

15   Proceed In Forma Pauperis, supported by his Complaint.

16           A district court may permit indigent litigants to proceed in forma pauperis upon

17   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The court has broad

18   discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil

19   actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.

20   1963), cert. denied 375 U.S. 845 (1963). The standard governing in forma pauperis eligibility

21   under 28 U.S.C. § 1915(a)(1) is “unable to pay such fees or give security therefor.” A person is

22   eligible if they are unable to pay the costs of filing and still provide the necessities of life. See

23

24


     ORDER - 1
 1   Rowland v. Cal. Men's Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 203 (1993)

 2   (internal quotations omitted).

 3          In addition, a court should “deny leave to proceed in forma pauperis at the outset if it

 4   appears from the face of the proposed complaint that the action is frivolous or without merit.”

 5   Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987) (citations omitted); see

 6   also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint is frivolous if “it ha[s] no

 7   arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir.

 8   1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984). A pro se Plaintiff’s

 9   complaint is to be construed liberally, but like any other complaint it must nevertheless contain

10   factual assertions sufficient to support a facially plausible claim for relief. Ashcroft v. Iqbal, 556

11   U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell Atlantic Corp. v. Twombly,

12   550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A claim for relief is facially

13   plausible when “the plaintiff pleads factual content that allows the court to draw the reasonable

14   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

15   Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint in order

16   to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir.

17   2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo review,

18   that the complaint could not be saved by any amendment.”)

19          Rotchford’s Complaint fails to state a viable claim under this standard, and his

20   application to proceed in forma pauperis is DENIED. It remains entirely unclear what or who

21   Olycap is compared to Rotchford, or how he claims they have violated his rights or damaged him

22   in some way, or what the basis for his claim against them is. Rotchford seems to claim that

23   Olycap does not do what it claims it does with respect to homeless veterans; that it did something

24


     ORDER - 2
 1   nefarious with “RVs” supposedly purchased for veterans; and that something they did may have

 2   had something to do with the suicide of a different veteran. The details of Rotchford’s own

 3   interaction with Olycap are even less clear; his complaint is a sort of stream of consciousness on

 4   a variety of topics—addiction, mental health, sexuality and politics. Missing, however, is any

 5   sort of actionable claim by Rotchford against Olycap, over which this court has jurisdiction.

 6   Rotchford has not stated a viable claim in this complaint.

 7          Rotchford’s Motion for Leave to Proceed in forma pauperis [Dkt. #1] is DENIED.

 8   Within 21 days of this Order, Rotchford shall pay the filing fee or file an amended complaint

 9   setting forth the “who what when where and why” of a plausible factual claim, describing what

10   Olycap did to him (or failed to do), including an articulation of the legal basis for a claim and the

11   relief sought. If he does not, the case will be dismissed without further notice.

12          IT IS SO ORDERED.

13          Dated this 4th day of March, 2019.

14

15                                                         A
                                                           Ronald B. Leighton
16                                                         United States District Judge

17                                                         	
                                                           	
18

19

20

21

22

23

24


     ORDER - 3
